EXHIBIT 10.73

Compensation Arrangements with Named Executive Officers

Base Salaries

The following table sets forth the annual base salaries of FedEx’s named
executive officers:

 

Name and Current Position

   Base Salary  

Frederick W. Smith

Chairman, President and

Chief Executive Officer

   $ 1,266,960   

Alan B. Graf, Jr.

Executive Vice President and

Chief Financial Officer

   $ 902,784   

David J. Bronczek

President and Chief Executive Officer – FedEx Express

   $ 942,096   

T. Michael Glenn

Executive Vice President,

Market Development and

Corporate Communications

   $ 833,364   

Robert B. Carter

Executive Vice President,

FedEx Information Services and

Chief Information Officer

   $ 762,960   

Mr. Smith’s base salary was effective as of July 16, 2011. The base salaries of
the other named executive officers were effective as of July 1, 2011. The named
executive officers did not receive base salary increases for fiscal 2013 or
fiscal 2014.

Fiscal 2014 Annual Incentive Compensation Program

Chairman, President and Chief Executive Officer

Frederick W. Smith’s fiscal 2014 annual bonus will be based on the achievement
of corporate objectives for operating income for fiscal 2014. The independent
members of the Board of Directors, upon the recommendation of the Compensation
Committee, may adjust Mr. Smith’s bonus amount upward or downward based on their
annual evaluation of Mr. Smith’s performance, including the quality and
effectiveness of his leadership, the execution of key strategic initiatives and
the following corporate performance measures:

 

  •  

FedEx’s stock price performance relative to the Standard & Poor’s 500 Composite
Index, the Dow Jones Transportation Average, the Dow Jones Industrial Average
and competitors;

 

1



--------------------------------------------------------------------------------

  •  

FedEx’s stock price to earnings (P/E) ratio relative to the Standard & Poor’s
500 Composite Index, the Dow Jones Industrial Average and competitors;

 

  •  

FedEx’s market capitalization;

 

  •  

FedEx’s revenue and operating income growth (excluding certain unusual items)
relative to competitors;

 

  •  

FedEx’s free cash flow (excluding business acquisitions), return on invested
capital (excluding certain unusual items), and weighted average cost of capital;

 

  •  

Analyst coverage and ratings for FedEx’s stock;

 

  •  

FedEx’s U.S. and international revenue market share; and

 

  •  

FedEx’s reputation rankings by various publications and surveys.

None of these factors will be given any particular weight in determining whether
to adjust Mr. Smith’s bonus amount.

Mr. Smith’s annual bonus target for fiscal 2014 is 130% of his annual base
salary (at fiscal year-end), with a maximum payout of 300% of his target bonus.

Non-CEO Named Executive Officers

The fiscal 2014 annual bonus target payouts for the non-CEO named executive
officers, as a percentage of annual base salary (at fiscal year-end), are as
follows:

 

Name

   Target Payout   Alan B. Graf, Jr.      90 %  David J. Bronczek      100 %  T.
Michael Glenn      90 %  Robert B. Carter      90 % 

The maximum payout for each executive is 240% of his target bonus.

The fiscal 2014 annual bonus for the non-CEO named executive officers will be
based on the achievement of corporate objectives for operating income for fiscal
2014. In prior years, a portion of the annual bonus for the non-CEO named
executive officers was based on the achievement of individual performance
objectives. For fiscal 2014, however, the entire annual bonus for the non-CEO
named executive officers will be based on company financial performance.
Mr. Smith may adjust each officer’s bonus amount downward based on the officer’s
achievement of individual performance objectives established at the beginning of
the fiscal year. Mr. Smith will determine the achievement level of each
executive’s individual objectives at the conclusion of fiscal 2014.

 

2



--------------------------------------------------------------------------------

Company Financial Performance Measure

The annual bonus payout opportunity for each named executive officer ranges, on
a sliding scale, from a minimum amount if the annual bonus plan’s
pre-established operating income threshold is achieved up to a maximum amount if
such financial performance goal is substantially exceeded. Ordinarily, our
business plan objective for the financial measure – operating income for fiscal
2014 – is the target under the annual bonus plan. For fiscal 2014, however, in
order to further motivate management to improve the company’s performance, the
annual bonus plan’s target objective for company financial performance is higher
than the business plan objective for operating income.

Long-Term Incentive Program

FedEx’s long-term incentive (“LTI”) plans for the three-fiscal-year periods 2012
through 2014, 2013 through 2015 and 2014 through 2016 provide long-term cash
bonus opportunities to members of upper management, including the named
executive officers, upon the conclusion of fiscal 2014, 2015 and 2016,
respectively, if certain aggregate fully diluted earnings per share (“EPS”)
goals established by the Board of Directors are achieved with respect to those
periods. No amounts can be earned for the fiscal 2012 through 2014, 2013 through
2015 and 2014 through 2016 plans until 2014, 2015 and 2016, respectively,
because achievement of the EPS goals can only be determined following the
conclusion of the applicable three-fiscal-year period.

The following table sets forth the potential future payouts to each of FedEx’s
named executive officers under FedEx’s LTI plans:

 

          Potential Future Payouts  

Name

   Performance
Period    Threshold
($)      Target
($)      Maximum
($)  

Frederick W. Smith

   FY2012–FY2014      1,000,000         4,000,000         6,000,000      
FY2013–FY2015      1,000,000         4,000,000         6,000,000      
FY2014–FY2016      1,000,000         4,000,000         6,000,000   

Alan B. Graf, Jr.

   FY2012–FY2014      300,000         1,200,000         1,800,000      
FY2013–FY2015      300,000         1,200,000         1,800,000      
FY2014–FY2016      300,000         1,200,000         1,800,000   

David J. Bronczek

   FY2012–FY2014      375,000         1,500,000         2,250,000      
FY2013–FY2015      375,000         1,500,000         2,250,000      
FY2014–FY2016      375,000         1,500,000         2,250,000   

T. Michael Glenn

   FY2012–FY2014      300,000         1,200,000         1,800,000      
FY2013–FY2015      300,000         1,200,000         1,800,000      
FY2014–FY2016      300,000         1,200,000         1,800,000   

Robert B. Carter

   FY2012–FY2014      300,000         1,200,000         1,800,000      
FY2013–FY2015      300,000         1,200,000         1,800,000      
FY2014–FY2016      300,000         1,200,000         1,800,000   

 

3



--------------------------------------------------------------------------------

The potential individual future payouts set forth in the table above are set
dollar amounts ranging from threshold (minimum) amounts, if the EPS goal
achieved is less than target, up to maximum amounts, if the plan goal is
substantially exceeded. There can be no assurance that the potential future
payouts shown in this table will be achieved.

 

4